McCLELLAN, J.
The petition presented to the Judge of the City Court of Birmingham disclosed that the applicant, at the October term, 1889, of the County Court of Barbour county, sitting at Eufaula, pleaded guilty of the offense of carrying a concealed weapon, charged against him by complaint or information, and that he was thereupon ad*176judged guilty, aud the sentence passed on him under which he is now held. The County Court of Barbour, without reference to the act of February 20, 1889, which was held unconstitutional and void in the case of Collins v. State (88 Ala. 212), had jurisdiction to hear and determine the case made by the complaint and defendant’s plea, and to render judgment thereon. This power is vested in that court by the general law (Code, §§ 4197 et seq.) applicable to Barbour county; and by special enactment, its exercise at the time and place shown in the record, is authorized. — Acts 1886-7, p. 765. The- court thus having the power to render the judgment which it did render, it is immaterial that the judge should have conceived he was acting under the unconstitutional statute, so long as no step upon which the judgment rests, taken in the proceeding, depends for its validity on the void enactment. The fact that a person was acting as clerk of the court who was without authority to act, could not avoid an otherwise valid judgment; nor could the extra-official certificate of such person, that the proceeding was had under the nugatory statute, exert any influence on judicial action clearly within the competency of the court.
The other judgment shown by the petition was and is void, for the reason, that the court’s jurisdiction to render it, under the facts shown, exists alone by virtue of the void enactment, and hence, in legal contemplation, does not exist at all. "When the defendant demanded a jury in the assault and battery case, the jurisdiction of the County Court at once ceased, and the case should have been transferred to the Circuit Court, as provided by section 4219 of the Code.
But, the petition disclosing that petitioner was held under a valid judgment and sentence, rendered and pronounced on the charge of carrying a concealed weapon, the judge of the City Court properly denied the writ prayed for, and a like denial is made here.